UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 11-6836


CHICO TIBBS,

                 Plaintiff - Appellant,

           v.

COMMONWEALTH OF      VIRGINIA;   ARLINGTON        SHERIFF;     JOHN    DOE,
Deputy Jailer,

                 Defendants - Appellees.

           and

ATTORNEY   GENERAL    OF   VIRGINIA;    STEPHEN    M.    HERRICK;     PAMLA
SARGENT,

                 Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00782-LMB-TRJ)


Submitted:   November 17, 2011               Decided:        November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chico Tibbs, Appellant         Pro     Se.   Jack       L.   Gould,    Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chico    Tibbs    appeals       the    district     court’s    order

dismissing his 42 U.S.C. § 1983 (2006) action alleging that the

conditions of his temporary confinement at the Arlington County

Jail violated his constitutional rights.                 We have reviewed the

record and find no reversible error.                Accordingly, we affirm the

district court’s order.          See Tibbs v. Commonwealth of Virginia,

No. 1:10-cv-00782-LMB-TRJ (E.D. Va. filed June 16, 2011; entered

June 17, 2011).         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented       in   the

materials     before    the    court   and    argument    would    not   aid     the

decisional process.


                                                                         AFFIRMED




                                          2